ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




           In re Application of the County Treasurer & ex officio County Collector,
                                   2013 IL App (3d) 120999




Appellate Court            In re APPLICATION OF THE COUNTY TREASURER AND ex officio
Caption                    COUNTY COLLECTOR OF WILL COUNTY, ILLINOIS, for Judgment
                           and order of Sale Against Lands and Lots Returned Delinquent for
                           Nonpayment of General Taxes for the Year 2007 (Lincoln Title
                           Company, Petitioner-Appellee, v. Nomanbhoy Family Limited Partners,
                           Respondent-Appellant).



District & No.             Third District
                           Docket No. 3-12-0999


Filed                      October 16, 2013
Rehearing denied           December 6, 2013


Held                       In an action arising from a dispute over the issuance of a tax deed to
(Note: This syllabus       respondent, the trial court properly denied respondent’s motion to dismiss
constitutes no part of     the petition filed under section 2-1401 of the Code of Civil Procedure
the opinion of the court   seeking to declare the tax deed void, since the petitioner was a title
but has been prepared      insurance company that had issued a policy when the property was sold,
by the Reporter of         the title company’s obligation to provide clear title to the purchaser gave
Decisions for the          it standing to collaterally attack the tax deed, and the grant of the petition
convenience of the         was affirmed, especially in view of the fact that respondent fraudulently
reader.)
                           procured the tax deed by failing to comply with the notice requirements
                           under the statute; however, the cause was remanded to allow the trial
                           court to order the title insurance company to reimburse respondent
                           pursuant to section 22-80(b) of the Property Tax Code with a 90-day
                           reimbursement date for the money respondent advanced to obtain the tax
                           deed.
Decision Under             Appeal from the Circuit Court of Will County, No. 10-TX-324; the Hon.
Review                     Barbara N. Petrungaro, Judge, presiding.



Judgment                   Affirmed in part and reversed in part; cause remanded with directions.


Counsel on                 Jeffrey S. Blumenthal (argued) and Rodney C. Slutzky, both of Slutzky
Appeal                     & Blumenthal, of Chicago, for appellant.

                           Mindy S. Salyer, Amanda L. Moressi (argued), and Brittney B. Rykovich,
                           all of Salyer Law Offices, LLC, of Chicago, for appellee.


Panel                      JUSTICE CARTER delivered the judgment of the court, with opinion.
                           Justices McDade and O’Brien concurred in the judgment and opinion.



                                             OPINION

¶1           After respondent, Nomanbhoy Family Limited Partners (Nomanbhoy), obtained a tax
        deed to certain residential real property (the subject property) in Will County, Illinois,
        petitioner, Lincoln Title Company (Lincoln Title) filed a petition under section 2-1401 of the
        Code of Civil Procedure (735 ILCS 5/2-1401 (West 2010)) to declare the tax deed void and
        to vacate the order that directed the issuance of the tax deed. Nomanbhoy filed a motion to
        dismiss (735 ILCS 5/2-619 (West 2010)), alleging that Lincoln Title lacked standing to file
        a section 2-1401 petition to collaterally attack the tax deed. After a hearing, the trial court
        denied the motion to dismiss, took the case under advisement, and subsequently issued a
        ruling granting Lincoln Title’s section 2-1401 petition. Nomanbhoy filed a motion to
        reconsider, which the trial court denied. A few weeks later, Nomanbhoy filed an emergency
        motion to vacate the previous order that granted the section 2-1401 petition, alleging that the
        trial court had failed to consider Nomanbhoy’s right to reimbursement and that no
        reimbursement had been made as required by statute. The trial court denied that motion, as
        well. Nomanbhoy appeals, challenging the trial court’s rulings: (1) denying Nomanbhoy’s
        motion to dismiss; (2) granting Lincoln Title’s section 2-1401 petition (and denying
        Nomanbhoy’s motion to reconsider); and (3) denying Nomanbhoy’s emergency motion to
        vacate the prior order. For the reasons that follow, we affirm the trial court’s orders denying
        the motion to dismiss and granting the section 2-1401 petition, we reverse in part the trial
        court’s order denying the emergency motion, and we remand this case with directions for
        further proceedings.


                                                 -2-
¶2                                             FACTS
¶3        On November 6, 2008, Nomanbhoy purchased the subject property at the annual tax sale
     for the delinquent 2007 general real estate taxes and was later issued a certificate of purchase.
     The subject property was improved with a single-family home and was owned at the time by
     Salta Group, Inc. (Salta), which, coincidentally, had previously acquired the property through
     the tax-sale process. Under section 22-5 of the Property Tax Code (35 ILCS 200/22-5 (West
     2010)), to be entitled to a tax deed later in the process, Nomanbhoy was required to deliver
     a take notice to the county clerk (clerk) within 4 months and 15 days after the sale so that an
     official take notice could be sent by the clerk to the assessee of record. Nomanbhoy failed
     to deliver a section 22-5 take notice to the clerk and instead, allegedly, erroneously mailed
     the notice by regular mail to Salta at various addresses. It appears from the record that three
     different section 22-5 notices were allegedly sent by Nomanbhoy to Salta on various dates.
     The first two notices, entitled, “TAKE NOTICE,” incorrectly listed November 4, 2010, as
     the date for the expiration of the redemption period (redemption date). The third notice,
     entitled, “LEGAL NOTICE,” incorrectly listed the redemption date as May 7, 2010. Because
     the subject property was improved with a single-family home, the actual redemption date was
     May 6, 2011 (two years and six months from the date of sale). See 35 ILCS 200/21-350(b)
     (West 2010).
¶4        On November 19, 2010, Nomanbhoy filed a verified petition for tax deed to the subject
     property. The petition stated, among other things, that Nomanbhoy had fully complied with
     all of the provisions of the statutes and Illinois constitution relating to tax sales and would
     be entitled to a tax deed if the subject property was not redeemed. Later that same month,
     Nomanbhoy filed a motion asking the trial court to direct the county clerk to post
     Nomanbhoy’s costs to the redemption records. The clerk’s office, aware that Nomanbhoy
     had failed to deliver a section 22-5 take notice to it and believing, therefore, that Nomanbhoy
     would not be able to obtain a tax deed to the subject property, refused to post the costs unless
     it was ordered to do so by the court. A hearing was held on the motion on December 16,
     2010, at which Nomanbhoy’s attorney at the time, attorney James, appeared on behalf of
     Nomanbhoy and attorney Mock appeared on behalf on the county clerk. James acknowledged
     that a section 22-5 take notice had not been provided to the clerk and that his client had
     erroneously sent the notice by mail. James told the trial court that although he believed that
     only substantial compliance with section 22-5 was required, the issue regarding the notice
     was not yet ripe for the court to determine and that it would be litigated if the case proceeded
     to a tax deed or possibly not at all, if the taxes were redeemed. The trial court found that the
     issue regarding the take notice was not before it at that time and directed the clerk to post the
     costs to the redemption record.
¶5        In February 2011, Nomanbhoy filed a motion to extend the redemption date from May
     6, 2011, to October 21, 2011, and to amend the petition for tax deed accordingly. On March
     10, 2011, the trial court granted Nomanbhoy’s motion, ordered the clerk to extend the
     expiration of the redemption date to October 21, 2011, and set the case for hearing on the
     amended verified petition for tax deed for October 28, 2011. The amended verified petition
     for tax deed was filed that same day, March 10, 2011. It contained the same representation
     as the original petition–that Nomanbhoy had fully complied with all of the statutes and

                                               -3-
     Illinois Constitution relating to tax sales and would be entitled to a tax deed if the subject
     property was not redeemed. Within the time provided for by statute, Nomanbhoy had a
     section 22-10 (35 ILCS 200/22-10 (West 2010)) take notice served on the clerk and on an
     agent or officer of Salta. Upon receiving the section 22-10 take notice, the clerk sent out its
     own official notice, which appears in the court file. The sheriff attempted to serve notice at
     the subject property as required by section 22-15 (35 ILCS 200/22-15 (West 2010)), but that
     attempt was unsuccessful and it was indicated on the return of service that the subject
     property was vacant and for sale. Notice was also made by publication as provided for in
     section 22-20 (35 ILCS 200/22-20 (West 2010)) and a certificate of publication was filed
     with the court.
¶6        A hearing on the petition for tax deed took place as scheduled on October 28, 2011,
     before the same judge that had heard the motion to direct the clerk to post the costs in
     December 2010. No one appeared at the hearing other that Nomanbhoy’s attorney, attorney
     James. James did not inform or remind the trial court of the fact that the section 22-5 take
     notice had not been provided to the clerk as required and that an official version of that
     notice had not been sent out. Nomanbhoy filed an application in support of its request for an
     order directing the issuance of a tax deed and stated in that application, among other things,
     that the applicable notices were given to the occupants of the property, the recorded parties
     in interest, and the county clerk as required by law and cited sections 22-5 through 22-30 of
     the Property Tax Code (35 ILCS 200/22-5 through 22-30 (West 2010)). Nomanbhoy also
     stated in the application that it had complied with all of the statutes relating to the issuance
     of tax deeds and that it was entitled to a tax deed to the subject property. Attached to the
     application as supporting documents were, among other things, copies of the three section
     22-5 take notices that were allegedly mailed out by Nomanbhoy. After reviewing the
     supporting documents, the trial court entered an order directing the clerk to issue a tax deed
     for the subject property to Nomanbhoy. As part of that order, the trial court found that
     Nomanbhoy had fully complied with all of the statutes and Illinois Constitution relating to
     sales of real estate for taxes and for the issuance of tax deeds. Nomanbhoy recorded its tax
     deed in Will County on December 9, 2011.
¶7        On March 6, 2012, Lincoln Title filed its section 2-1401 petition to declare the tax deed
     void and to vacate the order that directed the issuance of the tax deed.1 In count I of the


             1
              The actual document appears to be a combination of a motion to declare the tax deed void
     pursuant to section 22-85 of the Property Tax Code and a petition to vacate the order directing the
     issuance of the tax deed pursuant to section 22-45 of the Property Tax Code and section 2-1401 of
     the Code of Civil Procedure. Because we believe that the entire document was properly brought
     under section 2-1401, we will simply refer to the document as a section 2-1401 petition. See
     Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 104-05 (2002) (a petition under section
     2-1401(f) is the proper method of collaterally attacking a void judgment); In re Application of the
     County Treasurer, 2012 IL App (1st) 101976, ¶ 45 (CCPI) (a tax deed was void with no right to
     reimbursement because it had not been recorded within one year of the redemption date as required
     by section 22-85 of the Property Tax Code and should have been set aside as provided for in section
     2-1401(f) of the Code of Civil Procedure).

                                                -4-
     petition, Lincoln Title alleged that the tax deed was void because it had not been recorded
     by Nomanbhoy within one year after the redemption date as required by section 22-85 of the
     Property Tax Code (35 ILCS 200/22-85 (West 2010)). Lincoln Title claimed that the legal
     notice that Nomanbhoy had allegedly mailed to the required parties set the redemption date
     as May 7, 2010; that the redemption period was not extended by Nomanbhoy prior to that
     date and ended on that date; and that Nomanbhoy failed to record the deed within one year
     from the May 7, 2010, redemption date. In count II of the petition, Lincoln Title alleged that
     the order directing the issuance of the tax deed should be vacated because the tax deed was
     procured by fraud in that despite knowing that an official section 22-5 take notice was never
     sent out by the county clerk or an original redemption date set because the section 22-5 take
     notice had not been provided by Nomanbhoy to the county clerk as required by section 22-5,
     Nomanbhoy represented to the court in its application that it had complied with all of the
     statutory notice requirements and made no representation to the trial court at the hearing that
     its section 22-5 take notice was defective. Lincoln Title alleged further that Nomanbhoy had
     attached to its application copies of unfiled section 22-5 take notices (the ones that had been
     erroneously mailed out) in an attempt to deceive the trial court into believing that the
     mandatory section 22-5 take notice had been delivered to the clerk. Lincoln Title claimed
     that the entire tax deed proceeding was a complete nullity due to Nomanbhoy’s failure to file,
     serve, and set the original redemption date with the clerk. As a second part of count II,
     Lincoln Title asserted that it was entitled to equitable redemption because it would have
     redeemed the tax sale but, in reliance on the county clerk’s official records and statements,
     it believed that the tax sale was “dead” because Nomanbhoy had failed to file the required
     section 22-5 take notice with the clerk within the required time period. Lincoln Title also
     asserted in its petition that it had acted diligently in bringing its section 2-1401 petition and
     that it had reasonably and justifiably relied upon an error by the county clerk. As for its
     interest in the matter, Lincoln Title indicated in its petition that on or about February 9, 2012,
     it received a demand from a title guaranty company to cure a defect in title caused by the
     instant tax deed issuing.
¶8        On March 12, 2012, attorney James filed a motion to withdraw as counsel of record for
     Nomanbhoy, citing irreconcilable differences. The trial court granted the motion to
     withdraw; gave Nomanbhoy 21 days to file a supplemental appearance; gave Nomanbhoy
     until May 3, 2012, to file its answer or other pleading in response to the section 2-1401
     petition; continued the case for a status hearing; and set a hearing on the section 2-1401
     petition for May 24, 2012. On the April 5, 2012, status date, the hearing on the section 2-
     1401 petition was continued to June 4, 2012, and Nomanbhoy was given until May 15, 2012,
     to answer or otherwise plead. On the June 4 hearing date, the hearing on the section 2-1401
     petition was continued over Lincoln Title’s objection to July 2, 2012, attorney Schroeder was
     granted leave to file an appearance on behalf of Nomanbhoy, and Nomanbhoy was given
     until June 18, 2012, to file an answer or other pleading in response to the section 2-1401
     petition. On June 15, 2012, attorney Schroeder filed a motion to extend his time to respond
     to the petition. That motion was granted, Schroeder was given until June 29, 2012, to file his
     response, and the hearing on the section 2-1401 petition was continued until July 9, 2012.
     On June 28, 2012, attorneys Morthland and Phipps entered their appearance for Nomanbhoy


                                                -5-
       and filed a section 2-619 motion to dismiss the section 2-1401 petition, alleging that Lincoln
       Title lacked standing to collaterally attack the tax deed because Lincoln Title had no recorded
       interest in the subject property and was a “complete stranger” to the subject property’s title.
       Morthland and Phipps filed no other response to the section 2-1401 petition. Lincoln Title
       filed a response opposing the motion to dismiss. In its response, Lincoln Title asserted,
       among other things, that as the title insurer to the policy issued on the subject property at its
       sale during the tax deed proceeding, it had an unequivocal injury in fact and a legally
       cognizable interest in attacking the validity of the tax deed and the propriety of the tax deed
       proceeding and, thus, that it had standing to bring the section 2-1401 petition.
¶9          A hearing was held on the section 2-1401 petition and on the motion to dismiss on July
       9, 2012, as previously scheduled. Attorney Phipps appeared for Nomanbhoy. At the outset
       of the hearing, the trial court asked whether either attorney needed more time to do any
       additional briefing of the issues and if the attorneys were ready to argue the matter. Neither
       attorney requested additional time at that point. No evidence was presented at the hearing,
       just the arguments of the attorneys. Phipps argued that Lincoln Title lacked standing and that
       the motion to dismiss should be granted. During its argument, Lincoln Title elaborated
       further on its interest in the property, stating that Salta was trying to close on the sale of the
       property to a third party and that Lincoln Title had issued a title insurance policy on the
       subject property based upon its search of the records. Lincoln Title argued that it had
       standing, that the motion to dismiss should be denied, and that the section 2-1401 petition
       should be granted. Phipps responded to Lincoln Title’s argument as to whether the section
       2-1401 petition should be granted, although somewhat briefly and primarily in the context
       of standing. At the conclusion of the hearing, the trial court denied Nomanbhoy’s motion to
       dismiss and took the section 2-1401 petition under advisement. Phipps made no objection
       or request of the trial court at that time. On July 11, 2012, the trial court issued a written
       decision granting Lincoln Title’s section 2-1401 petition. In reaching that conclusion, the
       trial court found that Nomanbhoy had failed to file its section 22-5 take notice with the
       county clerk and implicitly ruled that the deed had been procured by fraud because
       Nomanbhoy represented in its application in support of its request for a tax deed that it had
       complied with all of the statutory requirements pursuant to section 22-5 and that all of the
       applicable notices required by law were given. The trial court made no statement in its ruling
       about count I of the section 2-1401 petition or about section 22-85 of the Property Tax Code.
¶ 10        Attorney Morthland filed a motion to reconsider on behalf of Nomanbhoy. In the motion,
       Morthland alleged that prior to the July 9 hearing, he had agreed with counsel for Lincoln
       Title that the only matter that would be heard at the hearing was Nomanbhoy’s motion to
       dismiss, that he was personally unable to attend the hearing, and that he had his associate
       (Phipps) appear for the purpose of arguing the motion to dismiss. Morthland pointed out that
       no discovery had been conducted in this case and asked the trial court to reconsider its ruling
       and to allow the parties to present further evidence after discovery had been conducted.
       Morthland alleged further that the issue of the defective take notice had previously been




                                                  -6-
       litigated before the trial court at a prior hearing.2 Morthland claimed that because the trial
       court was previously informed of the issue of the defective take notice at the prior hearing
       and had knowledge of the issue, no facts or circumstances were withheld from the court, and
       Nomanbhoy’s statement in the application was not fraudulent. Morthland represented further
       that it was undisputed that the owner of record at the time received the section 22-5 take
       notice by regular mail. Attached to the motion to reconsider was the affidavit of Shabbir
       Nomanbhoy, a limited partner of Nomanbhoy. In the affidavit, Shabbir attested that after he
       received the certificate of purchase, he mailed by regular mail a take notice to the assessee
       of record, Salta; that after mailing several notices to Salta, Shabbir had a phone conversation
       with Marshall Atlas, an officer and director of Salta; that Atlas acknowledged that he had
       received the section 22-5 take notice sent by Shabbir; that Atlas informed Shabbir that he did
       not intend to redeem the taxes and offered Shabbir $2,000 to “ ‘go away’ ”; and that Atlas
       told Shabbir that Shabbir had legal problems with his petition and that he was not going to
       get his money back. Nomanbhoy also filed a memorandum of law in support of its motion
       to reconsider.
¶ 11        Lincoln Title filed a response and opposed the motion to reconsider. Lincoln Title denied
       that it had an agreement with Morthland to proceed only on the motion to dismiss at the July
       9 hearing and stated that it informed opposing counsel that it was going to proceed on its
       section 2-1401 petition. Lincoln Title pointed out that at the hearing on the posting of costs,
       the trial court did not make a determination as to the effect of Nomanbhoy’s failure to
       comply with the notice requirements of section 22-5. Attached to Lincoln Title’s response
       was a copy of the transcript from the hearing regarding the posting of costs.
¶ 12        A hearing was held on the motion to reconsider in October 2012. During his argument,
       Morthland clarified his prior statement and noted that although the trial court was fully
       informed of the issue with the defective take notice, it did not decide that issue at the hearing
       regarding the posting of costs. In addition to the arguments raised in his motion, Morthland
       also told the trial court that under the Property Tax Code when an order directing the
       issuance of a tax deed was vacated, the trial court had to include language in the order that
       the successful party had 90 days to redeem, and that if the successful party did not redeem
       within that period, the order vacating the tax deed was null and void. After the hearing on
       the motion to reconsider had concluded, the trial court took the matter under advisement. On
       October 29, 2012, the trial court issued a written ruling denying the motion to reconsider.
¶ 13        On November 14, 2012, attorney Blumenthal entered an appearance on behalf on
       Nomanbhoy and filed an emergency motion to vacate the July 11, 2012, court order (the one
       that granted the section 2-1401 petition) in accordance with section 22-80 of the Property
       Tax Code (35 ILCS 200/22-80(b) (West 2010)). In the motion, Nomanbhoy alleged that
       Lincoln Title had failed to pay the redemption amount within the 90-day period following

               2
               Morthland cited the wrong prior hearing in his motion to reconsider, asserting that the
       matter had been litigated at the March 10, 2011, hearing on Nomanbhoy’s request to extend the
       redemption date and to amend its verified petition for tax deed. Lincoln Title cited the correct prior
       hearing in its response to the motion to reconsider as the December 16, 2010, hearing on
       Nomanbhoy’s motion regarding the posting of costs.

                                                    -7-
       the vacation of the tax deed as required by section 22-80. Nomanbhoy alleged further that
       pursuant to the statute, Lincoln Title’s motion to vacate had to be denied with prejudice and
       the order directing the issuance of the tax deed had to remain in full force and effect. Lincoln
       Title filed a response opposing the emergency motion. In November 2012, after a hearing,
       the trial court denied the emergency motion. Nomanbhoy appealed.

¶ 14                                          ANALYSIS
¶ 15        As its first point of contention on appeal, Nomanbhoy argues that the trial court erred in
       denying its section 2-619 motion to dismiss Lincoln Title’s section 2-1401 petition.
       Nomanbhoy asserts that the motion should have been granted because Lincoln Title lacked
       standing to file a section 2-1401 petition to collaterally attack the tax deed. Nomanbhoy
       contends that because Lincoln Title had no title or interest in the property and was not the
       intended recipient of the section 22-5 take notice, it had no standing to assert the deficient
       section 22-5 take notice as a basis to collaterally attack the tax deed in the section 2-1401
       petition. Lincoln Title disagrees and asserts that a title company has a legally cognizable
       interest in securing good title and in providing title insurance and that Nomanbhoy’s failure
       to provide the required section 22-5 notice in the instant case affected Lincoln Title directly
       because it prevented Lincoln Title from redeeming the property during the redemption
       period, based upon Lincoln Title’s reliance upon information in the judgment book. Lincoln
       Title contends, therefore, that it had standing to file a section 2-1401 petition to collaterally
       challenge the tax deed and that the trial court’s denial of Nomanbhoy’s motion to dismiss
       should be upheld.
¶ 16        A trial court’s ruling on a section 2-619 motion to dismiss is subject to de novo review
       on appeal. Van Meter v. Darien Park District, 207 Ill. 2d 359, 368 (2003). In conducting that
       review, the court must construe all of the pleadings and supporting documents in the light
       most favorable to the nonmoving party. Id. at 367-68. Under section 2-619(a)(9), which
       allows a litigant to obtain an involuntary dismissal of a claim against him if that claim is
       completely negated or defeated by other “affirmative matter” in the nature of a defense (735
       ILCS 5/2-619(a)(9) (West 2010); Van Meter, 207 Ill. 2d at 367), lack of standing may be
       raised as a basis for dismissal (International Union of Operating Engineers, Local 148 v.
       Illinois Department of Employment Security, 215 Ill. 2d 37, 45 (2005) (Local 148)). In
       addition, the issue of standing is a question of law and is also subject to de novo review on
       appeal. Powell v. Dean Foods Co., 2012 IL 111714, ¶ 35.
¶ 17        In simple form, the question of standing asks whether a certain party is entitled to have
       the court decide the merits of a particular issue or dispute. See id. ¶ 36; In re Estate of
       Wellman, 174 Ill. 2d 335, 344-45 (1996). The doctrine of standing requires that a litigant,
       either in an individual or representative capacity, have a real interest in the action brought
       before the court and in its outcome. Powell, 2012 IL 111714, ¶¶ 35-36. The purpose of the
       doctrine is to ensure that courts decide actual specific controversies and not abstract or moot
       questions. Id. ¶ 36. In keeping with that principle, a party generally may not complain about
       an error that does not prejudicially affect that party. Id.; Clark v. Zaleski, 253 Ill. 63, 84
       (1911) (in a partition suit brought after a tax lien foreclosure proceeding, appellants could


                                                 -8-
       not assert as a basis to attack the foreclosure proceeding that a person, who was possibly a
       necessary party, was erroneously dismissed from the case, when that person did not appeal
       the dismissal order and was not one of the appellants); In re Application of the County
       Collector for Judgment & Order of Sale Against Lands & Lots Returned Delinquent for Non-
       Payment of General Taxes & Special Assessments for the Year 1983 & Prior Years, 206 Ill.
       App. 3d 22, 30-31 (1990) (former owners of the subject property had no standing to assert
       in a section 2-1401 petition to vacate a tax deed that the acquiring party, prior to obtaining
       the tax deed, had failed to reimburse the city for certain expenditures related to the property
       as was required by statute for a tax deed to issue). Rather, a party may only assert its own
       legal rights and interests and may not base a claim for relief upon the rights of a third party.
       Powell, 2012 IL 111714, ¶ 36.
¶ 18        To have standing to bring suit in Illinois, a party need only have some injury in fact to
       a legally cognizable interest. Id. ¶ 35; Greer v. Illinois Housing Development Authority, 122
Ill. 2d 462, 492 (1988). A plaintiff is not required to allege facts to establish standing. Local
       148, 215 Ill. 2d at 45. Instead, the burden is on the defendant to plead and prove a lack of
       standing. Id. Specifically as to tax deed proceedings, to have standing to file a section 2-1401
       petition to collaterally attack a tax deed, a petitioner must have bona fide title or interest in
       the property. See In re Application of Hamilton County Treasurer, 96 Ill. App. 3d 158, 162
       (1981) (Gholson) (addressing the prior version of the statute). Any party that has such an
       interest in the property that he or she would have been entitled to redeem has the right to
       bring suit to set aside a tax sale and to have the tax deed declared void. Miller v. Cook, 135
Ill. 190, 203 (1890) (the right to bring a suit to set aside a tax sale and to have the deed
       declared void is not confined to the original owner of the land and may be exercised by his
       mortgagee or by any person who can show such an interest in the property as would have
       entitled him to redeem). A party may redeem on behalf of the owner even where the party
       lacks any interest in the property or lacks explicit authorization from the owner. In re
       Application of the County Treasurer & ex officio County Collector, 301 Ill. App. 3d 672, 679
       (1998) (Choice Properties). Just because a party redeemed out of his own economic interest
       does not mean that he did not do so on behalf of the owner as well. Id. The relationship
       between the party redeeming the property and the owner may be of such a nature that a valid
       redemption promotes both of their interests. Id.
¶ 19        In the present case, under the circumstances presented, we believe that Lincoln Title had
       standing to file the section 2-1401 petition to collaterally attack the tax deed. Although
       Lincoln Title did not have an ownership interest in the property, as the company that had
       issued a title insurance policy on the subject property, it clearly could have redeemed the
       taxes on the subject property on behalf of the owner, Salta. See id. As Salta’s title insurer,
       Lincoln Title would be expected to act on Salta’s behalf to preserve Salta’s ownership of the
       property and to fulfill its contractual obligation to Salta to provide or insure clear title to the
       property. See id. Because Lincoln Title had the right to redeem the property on behalf of
       Salta, it had standing to file a section 2-1401 petition to collaterally attack the tax deed that
       had issued. See Miller, 135 Ill. at 203. We conclude, therefore, that the trial court properly
       denied Nomanbhoy’s section 2-619 motion to dismiss.
¶ 20        In reaching that conclusion, we acknowledge that the Second District of the Appellate

                                                  -9-
       Court in Choice Properties, cited above, stated in dicta that it did not believe that a title
       company was “a person interested in the property” as referenced in section 21-345 of the
       Property Tax Code (35 ILCS 200/21-345 (West 2010)) regarding who had the right to
       redeem the taxes. See Choice Properties, 301 Ill. App. 3d at 675-76. We note, however, that
       the appellate court in Choice Properties went on to find that the title company in that case
       could still redeem the taxes and that it would be presumed that the title company did so on
       behalf of the owner. Id. at 679. Thus, without deciding whether we agree with the Second
       District’s statement regarding whether a title company that issues a policy on the property
       is an “interested party,” we still believe that the appellate court’s ruling in Choice
       Properties–that the title company could redeem the taxes–supports our finding of standing
       in the instant case. See Miller, 135 Ill. at 203 (a party that would be entitled to redeem has
       the right to bring suit to set aside a tax sale and to have the tax deed declared void).
¶ 21       As its second point of contention on appeal, Nomanbhoy argues that the trial court erred
       in granting Lincoln Title’s section 2-1401 petition. Nomanbhoy asserts first that Lincoln
       Title was not entitled to relief under count I of the petition because the tax deed was recorded
       within one year of the redemption date as required and was not, therefore, void pursuant to
       section 22-85 of the Property Tax Code. Second, Nomanbhoy asserts that Lincoln Title was
       also not entitled to relief under count II of the petition because Lincoln Title could not
       establish that it acted with due diligence as necessary to recover under section 22-45 of the
       Property Tax Code. Lincoln Title disagrees with those assertions and argues that the trial
       court’s ruling was proper and should be affirmed.
¶ 22       Although traditionally an abuse of discretion standard of review was applied on appeal
       to a trial court’s ruling on a section 2-1401 petition, in People v. Vincent, 226 Ill. 2d 1, 14
       (2007), our supreme court held that a de novo standard of review was a more appropriate
       standard to be applied in cases in which the trial court either dismissed the section 2-1401
       petition or ruled on the petition based on the pleadings alone, without an evidentiary hearing.
       Id. at 14-18. As the trial court in the instant case ruled on the section 2-1401 petition on the
       pleadings alone and did not hold an evidentiary hearing, we will apply a de novo standard of
       review in determining whether the section 2-1401 petition was properly granted. See id.
¶ 23       Turning to the merits of this issue, we note that a party’s ability to set aside a tax deed
       is very limited. See 35 ILCS 200/22-45, 22-55 (West 2010). Under section 22-45 of the
       Property Tax Code, there are only three ways in which a party may challenge a tax deed: (1)
       by filing a direct appeal from the order directing the issuance of the deed; (2) by filing a
       motion for relief under section 2-1203 of the Code of Civil Procedure (735 ILCS 5/2-1203
       (West 2010)); or by filing a petition for relief under section 2-1401 of the Code of Civil
       Procedure. Section 22-45 further limits the grounds for which relief from a tax deed may be
       obtained under section 2-1401 to the following four situations: (1) where there is proof that
       the taxes were paid prior to sale; (2) where there is proof that the property was exempt from
       taxation; (3) where there is proof by clear and convincing evidence that the tax deed had been
       procured by fraud or deception by the tax purchaser or his assignee; or (4) where there is
       proof that a party with a recorded ownership or other recorded interest was not named in the
       required publication notice and the tax purchaser or his assignee did not make a diligent
       inquiry and effort to serve that party with the required notices. 35 ILCS 200/22-45 (West

                                                -10-
       2010). In addition, section 22-85 of the Property Tax Code provides that a tax deed is
       “absolutely void with no right to reimbursement” unless it is recorded by the tax purchaser
       within one year after the redemption date. 35 ILCS 200/22-85 (West 2010). Thus, a party
       seeking to set aside a tax deed could also allege in a section 2-1401 petition that the deed is
       void because the tax purchaser failed to record it within the one-year period. See 735 ILCS
       5/2-1401(f) (West 2010); 35 ILCS 200/22-85 (West 2010); Sarkissian, 201 Ill. 2d at 104-05;
       CCPI, 2012 IL App (1st) 101976, ¶ 45; In re Application of the County Treasurer & ex
       officio County Collector, 333 Ill. App. 3d 355, 360-62 (2002). Although a section 2-1401
       petitioner generally has to establish that he acted with due diligence in trying to prevent the
       underlying order and in filing the section 2-1401 petition, no such showing is required when
       the section 2-1401 petitioner alleges that the underlying order is void. See Sarkissian, 201
Ill. 2d at 104.
¶ 24        In the present case, after having reviewed the record, we agree with Nomanbhoy’s first
       assertion that there is no legal basis upon which to find that the tax deed is void for failure
       to record the deed within one year after the redemption date as provided for in section 22-85.
       Regardless of the erroneous dates listed in Nomanbhoy’s alleged section 22-5 take notices
       and legal notice, the redemption date was initially set by statute as May 6, 2011, two and a
       half years from the date of purchase. See 35 ILCS 200/21-350(b) (West 2010). That date was
       properly extended by Nomanbhoy to October 21, 2011. See 35 ILCS 200/21-385 (West
       2010). On November 9, 2011, less than one month after the October 21, 2011, redemption
       date, Nomanbhoy recorded the tax deed. Thus, there simply is no merit to Lincoln Title’s
       assertion to the contrary and no law to support Lincoln Title’s assertion that the listing of an
       erroneous redemption date in a legal notice sets the redemption date for the purpose of when
       an extension must be requested or a tax deed recorded. Indeed, it does not appear that the
       trial court based its decision on count I of the section 2-1401 petition since the trial court’s
       initial order made no mention of count I or of section 22-85.
¶ 25        That having been said, we do not agree with Nomanbhoy’s second assertion, that there
       was no basis under section 22-45 for the trial court to grant the section 2-1401 petition. In
       making its initial ruling, the trial court found that Nomanbhoy procured the deed through
       fraud, and Nomanbhoy has not challenged that finding on appeal. The finding itself is well
       supported as the record demonstrates that Nomanbhoy was keenly aware of the problems
       with its section 22-5 take notice, that it failed to remind the trial court of those problems
       when it appeared before the court to obtain an order for the issuance of the tax deed, and that
       it represented in several pleadings that it had complied with the notice requirements under
       the law. See, e.g., In re Application of the County Treasurer, 347 Ill. App. 3d 769, 780-81
       (2004) (in a section 2-1401 proceeding to set aside a tax deed, the appellate court found that
       the tax purchaser had procured the tax deed by fraud when the tax purchaser falsely or
       erroneously represented to the trial court that all of the notices required by law had been
       given, that all of the occupants of the subject property had already been served, and that it
       was entitled to the issuance of a tax deed, and failed to inform the trial court that the husband
       of the owner of the property, who was listed on the mortgage as the owner’s husband and
       who had a potential interest as a probable occupant of the property, had not been served with
       notice); In re Tax Deed Petition of Thomas, 225 Ill. App. 3d 861, 863-64 (1992) (in a section

                                                 -11-
       2-1401 proceeding to set aside a tax deed, the appellate court held that the tax deed was
       procured by fraud when the tax purchaser misread the property records and failed to notify
       mortgagee of the expiration of the redemption period); In re Application of County
       Treasurer, 67 Ill. App. 3d 122, 131-32 (1978) (in a collateral proceeding to set aside a tax
       deed, the appellate court affirmed the trial court’s finding of fraud in the procurement of the
       tax deed when the person who had performed the tax and title search on behalf of the tax
       purchaser withheld certain information from the trial court when he testified at the hearing
       for the tax deed). Any claims regarding Lincoln Title’s lack of due diligence in either the
       issuance of the tax deed itself or in the bringing of the section 2-1401 petition were forfeited
       by Nomanbhoy when it failed to make those claims in the trial court. See Norway Tree Farm,
       Inc. v. Baugher, 8 Ill. App. 3d 1061, 1062 (1972) (“issues, questions, points or contentions
       not presented in the trial court and properly preserved for review will not be considered on
       appeal”).
¶ 26        Although Nomanbhoy contends that it was prevented from making those claims when
       the trial court unexpectedly ruled upon the section 2-1401 petition, instead of just ruling
       upon the motion to dismiss, it is abundantly clear from the record that the trial court gave
       Nomanbhoy numerous opportunities to respond to the section 2-1401 petition when the trial
       court repeatedly continued the hearing on the petition and repeatedly extended the date by
       which Nomanbhoy was supposed to respond. In addition, at the start of the July 9, 2012,
       hearing, the trial court specifically inquired whether either attorney needed more time to do
       additional briefing and whether the attorneys were ready to argue the matter. Nomanbhoy’s
       attorney did not ask for additional time to respond or attempt to clarify what the court was
       going to be ruling on at the hearing. Furthermore, at the end of that hearing, when the trial
       court denied the motion to dismiss and took the section 2-1401 petition under advisement
       so that it could make a ruling, Nomanbhoy’s attorney made no objection or request for
       additional time to address the merits of the section 2-1401 petition. Under those
       circumstances, we cannot accept Nomanbhoy’s contention that the trial court was to blame
       for Nomanbhoy’s failure to raise certain arguments at the trial level in response to the section
       2-1401 petition. See Vincent, 226 Ill. 2d at 9 (if a section 2-1401 respondent does not answer
       the petition, the lack of an answer constitutes an admission of all well-pleaded facts and the
       trial court may decide the matter on the pleadings and supporting documents before it,
       including the record of the prior proceedings).
¶ 27        As its final point of contention on appeal, Nomanbhoy argues that the trial court erred
       in denying its emergency motion to vacate the July 11, 2012, order pursuant to section 22-80
       (35 ILCS 200/22-80 (West 2010)) of the Property Tax Code. Nomanbhoy asserts that
       because the tax deed was not void, Lincoln Title was required to make reimbursement within
       90 days of the July 11, 2012, order as required by section 22-80(b) (35 ILCS 200/22-80(b)
       (West 2010)), or the July 11, 2012, order was to be vacated and the tax deed was to remain
       in full force and effect. Lincoln Title argues that the trial court’s denial of the emergency
       motion was proper and should be affirmed. Lincoln Title asserts first that the tax deed was
       void under section 22-85 with no right to reimbursement because Nomanbhoy failed to
       record the deed within one year after the redemption date. Since we have already rejected that
       assertion above, we will not address it further here. Second, Lincoln Title asserts that the

                                                -12-
       section 22-80 reimbursement requirement did not apply in this case because the tax deed was
       not validly issued since Nomanbhoy failed to comply with the take notice requirements of
       section 22-5. Lincoln Title asserts further that at no time did the trial court enter an order
       requiring Lincoln Title to make reimbursement.
¶ 28        As this issue was essentially one that was part of, or should have been part of, the trial
       court’s ruling on the section 2-1401 petition, which was decided on the pleadings and
       without an evidentiary hearing, we will review this issue de novo on appeal. See Vincent, 226
Ill. 2d at 14-18. Section 22-80 of the Property Tax Code provides:
                “(a) Any order of court vacating an order directing the county clerk to issue a tax
            deed based upon a finding that the property was not subject to taxation or special
            assessment, or that the taxes or special assessments had been paid prior to the sale of the
            property, or that the tax sale was otherwise void, shall declare the tax sale to be a sale in
            error pursuant to Section 21-310 of this Act. The order shall direct the county collector
            to refund to the tax deed grantee or his or her successors and assigns (or, if a tax deed has
            not yet issued, the holder of the certificate) the following amounts:
                     (1) all taxes and special assessments purchased, paid, or redeemed by the tax
                purchaser or his or her assignee, or by the tax deed grantee or his or her successors
                and assigns, whether before or after entry of the order for tax deed, with interest at
                the rate of 1% per month from the date each amount was paid until the date of
                payment pursuant to this Section;
                     (2) all costs paid and posted to the judgment record and not included in paragraph
                (1) of this subsection (a); and
                     (3) court reporter fees for the hearing on the application for tax deed and
                transcript thereof, cost of certification of tax deed order, cost of issuance of tax deed,
                and cost of recording of tax deed.
                (b) Except in those cases described in subsection (a) of this Section, and unless the
            court on motion of the tax deed petitioner extends the redemption period to a date not
            later than 3 years from the date of sale, any order of court finding that an order directing
            the county clerk to issue a tax deed should be vacated shall direct the party who
            successfully contested the entry of the order to pay to the tax deed grantee or his or her
            successors and assigns (or, if a tax deed has not yet issued, the holder of the certificate)
            within 90 days after the date of the finding:
                     (1) the amount necessary to redeem the property from the sale as of the last day
                of the period of redemption, except that, if the sale is a scavenger sale pursuant to
                Section 21-260 of this Act, the redemption amount shall not include an amount equal
                to all delinquent taxes on such property which taxes were delinquent at the time of
                sale; and
                     (2) amounts in satisfaction of municipal liens paid by the tax purchaser or his or
                her assignee, and the amounts specified in paragraphs (1) and (3) of subsection (a)
                of this Section, to the extent the amounts are not included in paragraph (1) of this
                subsection (b).
                If the payment is not made within the 90-day period, the petition to vacate the order

                                                  -13-
            directing the county clerk to issue a tax deed shall be denied with prejudice, and the order
            directing the county clerk to issue a tax deed shall remain in full force and effect. No
            final order vacating any order directing the county clerk to issue a tax deed shall be
            entered pursuant to this subsection (b) until the payment has been made.” 35 ILCS
            200/22-80 (West 2010).
¶ 29        Thus, section 22-80 requires that if a tax deed is later vacated by the trial court,
       reimbursement must be made to the holder of the tax deed, either by the county under
       subsection (a) if the tax sale was void, or by the party that successfully contested the order
       under subsection (b) if the tax deed was vacated for some other reason. See 35 ILCS 200/22-
       80 (West 2010). A tax deed is not void unless the trial court lacked jurisdiction to enter the
       order that directed the issuance of the tax deed. Vulcan Materials Co. v. Bee Construction,
       96 Ill. 2d 159, 165 (1983). Tax sale proceedings are in rem and a trial court obtains
       jurisdiction over the land when the county collector makes his application for judgment and
       order for sale. Id. Once the trial court obtains jurisdiction, it retains jurisdiction to make all
       necessary findings and to enter all necessary orders supplemental to the original tax sale. Id.
       Thus, an order is not rendered void by error or impropriety or even by subsequent fraud,
       concealment, or perjury (subsequent in that it took place after the application for judgment
       and sale when the trial court acquired jurisdiction). Id. The determination of whether a party
       has been given the statutorily required notice goes to whether the trial court should order the
       issuance of the tax deed and not to whether the trial court has jurisdiction in the proceeding.
       Smith v. D.R.G., Inc., 63 Ill. 2d 31, 35-36 (1976).
¶ 30        In the present case, it appears from our review of the statute that Nomanbhoy was entitled
       to reimbursement either from the county under subsection (a), which Nomanbhoy specifically
       states in its brief that it is not seeking, or from Lincoln Title under subsection (b). There were
       two counts for relief in Lincoln Title’s section 2-1401 petition, one to declare the tax deed
       void based upon a violation of section 22-85, and the other to vacate the order directing the
       issuance of the tax deed because it was procured by fraud relating to Nomanbhoy’s failure
       to comply with the section 22-5 take notice requirements. We have already determined that
       the deed was not “absolutely void with no right to reimbursement” as provided for in section
       22-85. Although Lincoln Title asserts at various points in its brief on appeal that the deed
       was also void because of the failure to comply with section 22-5, that is not the basis for
       declaring the deed void that was asserted in the trial court. Thus, Lincoln Title cannot now
       assert that basis on appeal as grounds for finding the deed void. See Norway Tree Farm, Inc.,
8 Ill. App. 3d at 1062. Even if that assertion were not forfeited, it would still not constitute
       a basis for finding that the deed was void. See Vulcan Materials Co., 96 Ill. 2d at 165 (once
       a court obtains jurisdiction to rule upon a matter, subsequent error or fraud does not render
       the trial court’s ruling void).
¶ 31        Although Lincoln Title relies on In re Application of the County Collector, 367 Ill. App.
3d 34 (2006) (Mattingly), for its assertion to the contrary, that reliance is misplaced since the
       tax deed in that case was deemed void from the outset because its issuance was directed by
       the trial court at a time when it lacked jurisdiction due to a bankruptcy stay. See Mattingly,
       367 Ill. App. 3d at 38-39 (statutory reimbursement requirement under section 22-80 did not
       apply because the tax deed was void from the outset in that it was issued by the trial court

                                                 -14-
       while a bankruptcy stay was in effect and while the trial court had been divested of
       jurisdiction). As the tax deed in this case was not void from the outset and was subsequently
       vacated, Nomanbhoy was entitled to reimbursement from Lincoln Title. However, because
       the trial court never ordered reimbursement to be made, it would be unfair to reinstate the
       tax deed without giving Lincoln Title the statutory 90 days to make reimbursement. This case
       must be remanded, therefore, for the trial court to determine the amount of the
       reimbursement to be made, to set a 90-day reimbursement date, and for further proceedings
       consistent with this order.

¶ 32                                       CONCLUSION
¶ 33        For the foregoing reasons, we affirm the trial court’s orders denying Nomanbhoy’s
       motion to dismiss and granting Lincoln Title’s section 2-1401 petition; we reverse in part the
       trial court’s order denying Nomanbhoy’s emergency motion; and we remand this case for the
       trial court to order Lincoln Title to pay section 22-80(b) reimbursement to Nomanbhoy, to
       set a 90-day reimbursement date, and for further proceedings consistent with this opinion.

¶ 34      Affirmed in part and reversed in part; cause remanded with directions.




                                               -15-